The plaintiff in error was convicted in the county court of Blaine county in August, 1923, on a charge of having possession of intoxicating liquor. He was convicted, and sentenced to pay a fine of $50 and to serve 30 days in the county jail. No briefs have been filed. We have examined the record, and no error is apparent. The evidence was conclusive, the instructions fair, and no exceptions taken during the course of the trial to the ruling of the court nor the instructions. The case is affirmed.